Title: To Benjamin Franklin from James Shanly, 28 May 1777
From: Shanly, James
To: Franklin, Benjamin


Honored Sir
Paris May 28th 1777
From maney Solicitations Of The frinds To the Congress In Irland, And My Own Intentions To Serve In the Defence Of Liberty And My Contrymen In Amerrica Induced Me To Leave Irland for that Purpos About Six Weeks Ago And I Should Have been Here Long Ago To Weait On Your Hons. Onely I was Taken Ill on The Roade Which Retarted My Jorney A good Deale. You May be Asured That there Is A great Deal of Stedfast Frinds To Your Cause In Irland And That Of The Best Sort Onely That They Dar Not Declare Them Selves Openly And I Should have Large Packetts for You from that Contry But It Would be Dangerous Careying Them In Those Times. However When I have The Honor of Seeing You I will Informe You Of Some Of Them. What Made Them press Me So Much for This Jorney Was That As The Store [story is] the Most Of Your Want Is Offisers That Understands Disipling And They Depending On My Abilletys In That Case. As I was A Quarter Master In Sir Jas. Caldwells Light Dragoons from The Raising of Same Till the General Reduction In 63 When I was put On half pay. I was The Man that Disiplined That Corps I Allso Was Quarter Master And Adjutant for Eight Years In The 8th Dragoons General Seviarn Which Is Quartered In Irland And Onely Quit Them A Verey Short Time Ago. Rickemendations I have from both Regements As I Tould Them I was Going To Serve under Generl. How In New York, Which I can Show You. There Are Allso Maney people More That Would Come On the Same Arant [Errand] Onely Weaiting for My Answer To no what Incoragement I Should Get. I Should be Sorey To Attempt Aney Thing But what I was Throughly Master of, And Hopes To be Able to Convince The Gentelmen That Will place Aney Confidence In Me That I Shall Discharge It To the Utmost Of My Power. As To My Knowledge in Disipling I will Ingage That Time Shall Show It To there Sadisfaction. I am Honored Sir With The Greatest Respect Your Most Obedient Humble Servant
James Shanly

P:S I have Travled Upwards of Five Hundrett Miles on the Above Arant To Gether With passing Two Seas, And Onely My Intention ware well poynted for the Provencial Cause. I Apale [appeal] To Your Hons. Would I Under Take Such A Jorney Which Was Atended With A Good Deal of Expence &c. &c. &c. I Shall Make bould To Call for An Answer. As I Came To be at Your Honos. Disposial I am Content To What you please.

 
Addressed: To / Doctor Franklin
Notations: James Shanly Paris 28 may 1777. / Direct to Mr. Kirman 
College of Lumbard Rue des Carmes
